internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b06-plr-144084-02 date date legend distributing controlled parent state a country a country b country c business a business b operation a1 operation b1 plr-144084-02 sub sub llc corporation year year year n1 n2 n3 n4 n5 p1 p2 p3 p4 dear mr we respond to your date request for rulings regarding certain federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date date date and date the information submitted for consideration is summarized below summary of facts parent is a publicly traded state a corporation that was incorporated in year parent engages in business a and business b directly and indirectly through its subsidiaries plr-144084-02 distributing a wholly-owned subsidiary of parent is a country a corporation that was incorporated in year distributing engages in operation a1 a component of parent’s business a distributing has one class of stock outstanding its common_stock distributing common_stock distributing has n1 shares of distributing common_stock issued and outstanding all of which is owned by parent controlled is a country b corporation that was incorporated in year controlled engages in operation b1 a component of parent’s business b controlled has one class of stock outstanding its common_stock controlled common_stock controlled has n2 shares of controlled common_stock issued and outstanding distributing owns n3 shares approximately p1 of the issued and outstanding controlled common_stock n4 shares approximately p2 of controlled are held by nominees n5 shares each which consist of parent and officers of parent collectively the nominees financial information has been received that indicates that business a business b operation a1 and operation b1 have each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past years proposed transaction parent and corporation a publicly traded country c_corporation unrelated to parent have agreed to form llc a newly formed u s limited_liability_company that will be treated as a partnership for u s federal tax purposes corporation conducts its own business b independent of parent’s business b both parent and corporation will contribute assets related to their respective business b to llc as part of the proposed transaction defined below subsequent to the proposed transaction defined below llc will perform business b both directly and indirectly through subsidiaries including controlled which will perform operation b1 for llc parent believes that the formation of the joint_venture in which its business b and corporation’s business b will be combined will facilitate parent’s competitiveness in this market in order to facilitate its entry into the joint_venture with corporation parent proposes the following series of steps comprising an integrated transaction collectively the proposed transaction i distributing will distribute its entire_interest representing p1 of the then outstanding shares of controlled to its sole shareholder parent the distribution parent will not surrender any shares in distributing in connection with the distribution parent will transfer all of its stock in controlled stock in certain other subsidiaries engaged in business b and certain of its directly owned business b assets including certain intellectual_property to a newly formed domestic subsidiary sub in exchange for all of the stock of sub contribution ii plr-144084-02 iii sub will contribute all of the assets it receives in contribution to a newly formed domestic subsidiary sub in exchange for all of the stock of sub contribution iv sub will contribute all of the assets it receives in contribution to llc in exchange for a p3 interest in the profits and losses and all other tax items of llc contribution corporation through a subsidiary will contribute assets relating to its business b to llc in exchange for the remaining p4 interest in profits and losses and all other tax items of llc the proposed transaction will result in llc owning p1 of controlled and the nominees owning the remaining p2 of controlled representations the following representations have been made in connection with the proposed transaction the indebtedness owed by controlled to distributing after the distribution will not constitute stock_or_securities no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statement submitted the years of financial information submitted on behalf of controlled is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statement submitted following the proposed transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution will be carried out to facilitate the formation of a joint_venture between parent and corporation the distribution is motivated in whole by this corporate business_purpose the proposed transaction will commence and be completed within one year of the date of this private_letter_ruling a b c d e f g plr-144084-02 there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the distribution except for contribution contribution and contribution there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except for dispositions in the ordinary course of business distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the proposed transaction except for receivables arising in the ordinary course of business no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution m payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in section sec_368 and iv for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date h i j k l n o plr-144084-02 p q r s t u v w x y the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either distributing or controlled stock entitled to vote or stock possessing percent or more of the total value of shares of all classes of stock of either distributing or controlled immediately after the distribution the gross assets of distributing’s operation a1 will have a fair_market_value of at least percent of the total fair_market_value of the gross assets of distributing immediately after the distribution the gross assets of controlled’s operation b1 will have a fair_market_value of at least percent of the total fair_market_value of the gross assets of controlled each of distributing and controlled is a foreign_corporation within the meaning of sec_7701 of the code distributing and controlled each will be a controlled_foreign_corporation cfc within the meaning of sec_957 before and immediately after the proposed transaction neither distributing nor controlled is a passive foreign investment corporation pfic as defined in sec_1297 following distributing’s distribution of the stock of controlled to parent parent will compute its pre-distribution and post-distribution amount with respect to distributing and controlled as defined under sec_1_367_b_-5 and of the income_tax regulations to the extent the pre-distribution amount exceeds the post-distribution amount with respect to either distributing or controlled parent will make basis adjustments and recognize income if any as required under the applicable treasury regulations the contribution of controlled common_stock by parent to sub1 as part of contribution will qualify as a nonrecognition exchange under sec_351 contribution will qualify as a nonrecognition exchange under sec_351 contribution will qualify as a nonrecognition exchange under sec_721 at the time of the proposed transaction parent has no plan to dispose_of its ownership_interest in sub sub or llc rulings based solely on the information submitted and on the representations set forth above we rule as follows distributing’s transfer of the stock of controlled to parent is a distribution to which sec_1_367_b_-5 and c of the income_tax regulations apply except for any income inclusion resulting from the application of sections plr-144084-02 b -5 a and c of the income_tax regulations no income gain_or_loss will be recognized by parent upon its receipt of the controlled common_stock pursuant to the distribution sec_355 no income gain_or_loss will be recognized by distributing upon the distribution to parent of all of its stock of controlled pursuant to the distribution sec_355 the basis of the stock of distributing and controlled in the hands of parent immediately after the distribution will be the same as the aggregate basis of the distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1 a as adjusted if necessary pursuant to the provisions of sec_1_367_b_-5 of the income_tax regulations the holding_period of the controlled common_stock received by parent will include the holding_period of the distributing common_stock with respect to which the distribution of the controlled common_stock is made provided that such distributing common_stock is held as a capital_asset on the date of the distribution sec_1223 caveat except as specifically ruled above no opinion is expressed concerning the federal_income_tax consequences of the proposed transaction specifically no opinion is expressed regarding whether any or all of the above-referenced foreign_corporations are passive foreign investment companies within the meaning of code sec_1297 of the code and the regulations to be promulgated thereunder if it is determined that any or all of the above-described foreign_corporations are passive foreign investment companies no opinion is expressed with respect to the application of code sec_1291 through to the proposed transactions in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code also no opinion is expressed as to the tax treatment of the transfer of any intellectual_property as part of contribution contribution or contribution including whether the items transferred constitute property see revrul_69_156 c b in addition no opinion is expressed or implied regarding whether sec_721 applies to the contributions to llc or whether any of sec_704 sec_707 or sec_737 apply to distributions or allocations by llc procedural statements the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-144084-02 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to the federal_income_tax return of each taxpayer involved in the taxable_year in which the transaction is consummated pursuant to a power_of_attorney on file in this office we have sent the original of this letter to the taxpayer’s representative and a copy of this letter to the taxpayer sincerely yours alfred c bishop jr chief branch office of associate chief_counsel corporate cc
